Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered August 24, 1972, convicting him of robbery in the third degree, rape in the first degree and burglary in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing defendant’s conviction of rape in the first degree and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed. In our opinion, the corroboration of the rape required under the statute then in effect (Penal Law, § 130.15) was insufficient with respect to the identification of the defendant. The other evidence in the record amply sustains the convictions of robbery in the third degree and burglary in the third degree. No prejudicial error resulted from the prosecution’s failure to produce fingerprint photographs since they had been received in evidence and testimony was adduced that the lifted fingerprints were not those of the defendant. Rabin, Acting P. J., Hopkins, Latham, Margett and Christ, JJ., concur.